Citation Nr: 1227032	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for thoracolumbar spine degenerative disc disease, including as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk 



INTRODUCTION

The Veteran served on active duty from August 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 Appeal to the Board (VA Form 9), the Veteran requested a Board video hearing at the RO.  However, in June 2011, the Veteran declined a video hearing, scheduled for July 5, 2011, and elected to wait for a future Travel Board hearing.  Pursuant to 38 C.F.R.  § 20.700(a) (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011) (pertaining specifically to hearings before the Board).  Thus, the claim must be remanded so that the Veteran can be afforded his requested hearing.

Moreover, in August of 2010 and 2011, the Veteran submitted opinions from his VA physicians in support of his claim.  These opinions were submitted subsequent to the March 2010 Statement of the Case, and the Veteran has not waived initial RO review and consideration of this evidence.  In the absence of a waiver, the Board cannot consider the evidence before it is considered by the RO.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before the Board at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  The Veteran should be offered the opportunity to waive RO consideration of evidence submitted subsequent to the most recent Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


